


Exhibit 10.4

 

Prime Impact Acquisition I

 

September 9, 2020

 

Prime Impact Cayman, LLC

123 E San Carlos Street, Suite 12

San Jose, California 95112

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Prime Impact Acquisition I (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination and
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Prime Impact Cayman, LLC (the “Sponsor”) shall take steps directly or
indirectly to make available to the Company certain office space, secretarial
and administrative services as may be required by the Company from time to time,
situated at 123 E San Carlos Street, Suite 12, San Jose, California 95112 (or
any successor location). In exchange therefore, the Company shall pay the
Sponsor a sum of up to $10,000 per month commencing on the Effective Date and
continuing monthly thereafter until the Termination Date. The Sponsor hereby
agrees that it does not have any right, title, interest or claim of any kind (a
“Claim”) in or to any monies that may be set aside in a trust account (the
“Trust Account”) that may be established in connection with and upon the
consummation of the IPO and hereby irrevocably waives any Claim it presently has
or may have in the future as a result of, or arising out of, any negotiations,
contracts or agreements with the Company and will not seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party. Any
purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee.

 

--------------------------------------------------------------------------------



 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

PRIME IMPACT ACQUISITION I

 

 

 

 

By:

/s/ Michael Cordano

 

Name:

Michael Cordano

 

Title:

Co-Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

 

 

PRIME IMPACT CAYMAN, LLC

 

 

 

 

By:

/s/ Mark Long

 

Name:

Mark Long

 

Title:

Manager

 

 

--------------------------------------------------------------------------------
